EXHIBIT 10.1
 
SECURITIES EXCHANGE AGREEMENT
 
This SECURITIES EXCHANGE AGREEMENT (this “Agreement”), dated as of March 11,
2014, is by and among Technologies Scan Corp., a Nevada corporation (the
“Parent”), PetVivo Inc., a Minnesota corporation (the “PetVivo”), and the
shareholders of PetVivo who hold of record the total issued and outstanding
shares of common stock of PetVivo (the “Shareholders”) and each other person or
entity executing this Agreement. Each of the parties to this Agreement is
individually referred to herein as a “Party” and collectively as the “Parties.”
 
BACKGROUND


The Shareholders hold in the aggregate 100% of the total issued and outstanding
shares of common stock of PetVivo (the “PetVivo Shares”). The Shareholders have
agreed to transfer the PetVivo Shares to the Parent in exchange for an aggregate
of 2,310,939,804 newly issued shares of common stock, par value $0.001 per
share, of the Parent (the “Parent Stock”).
 
The exchange of PetVivo Shares for the Parent Stock is intended to constitute a
reorganization within the meaning of the Internal Revenue Code of 1986, as
amended (the “Code”), or such other tax free reorganization or restructuring
provisions as may be available under the Code.
 
The Board of Directors of the Parent and PetVivo have each determined that it is
desirable to effect this plan of reorganization and share exchange.
 
AGREEMENT


NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
is hereby acknowledged, the Parties hereto intending to be legally bound hereby
agree as follows:
 
ARTICLE I
 
Exchange of Shares
 
SECTION 1.01. (a) Exchange by the PetVivo Shareholders. At the Closing (as
defined in Section 1.02), the PetVivo Shareholders shall sell, transfer, convey,
assign and deliver to the Parent all of the PetVivo Shares free and clear of all
liens in exchange for an aggregate of 2,310,939,804 shares of Parent Stock,
which shall be issued and delivered in such amounts as set forth in that certain
treasury order reflecting each PetVivo Shareholders' name.
 
SECTION 1.02. Closing. The closing (the “Closing”) of the transactions
contemplated by this Agreement (the “Transactions”) shall take place on such
date that all conditions precedent and obligations of the Parties to consummate
such Transactions contemplated hereby and set forth in Article VI are satisfied
or waived, at such location to be determined by PetVivo and Parent, or such
other date and time as the Parties may mutually determine (the “Closing Date”).
 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
Representations and Warranties of the PetVivo Shareholders
 
Each PetVivo Shareholder, individually, and not with respect to or on behalf of
any other PetVivo Shareholder, hereby represents and warrants to the Parent, as
follows:
 
SECTION 2.01. Good Title. The PetVivo Shareholders are the record and beneficial
owner, and have good and marketable title to his PetVivo Shares with the right
and authority to sell and deliver such PetVivo Shares to Parent as provided
herein. The PetVivo Shareholders own the PetVivo Shares free and clear of all
any and all liens, claims, encumbrances, preemptive rights, right of first
refusal and adverse interests of any kind. Upon registering of the Parent as the
new owner of such PetVivo Shares in the register of PetVivo, the Parent will
receive good title to such PetVivo Shares, free and clear of all liens, security
interests, pledges, equities and claims of any kind, voting trusts, agreements
among the PetVivo Shareholders and other encumbrances (collectively, “Liens”).
The PetVivo Shares set forth are and will be at Closing, all of the PetVivo
Shares of PetVivo.
 
SECTION 2.02. Power and Authority. All acts required to be taken by the PetVivo
Shareholder to enter into this Agreement and to carry out the Transactions have
been properly taken. This Agreement constitutes a legal, valid and binding
obligation of the PetVivo Shareholders, enforceable against such Pet Vivo
Shareholder in accordance with the terms hereof.
 
SECTION 2.03. No Conflicts. The PetVivo Shareholder has the requisite power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby and otherwise to carry out the PetVivo Shareholders'
obligations hereunder. No consent, approval or agreement of any individual or
entity is required to be obtained by the PetVivo Shareholder in connection with
the execution and performance by the PetVivo Shareholder of this Agreement or
the execution and performance by the PetVivo Shareholder of any agreements,
instruments or other obligations entered into in connection with this Agreement.
The execution and delivery of this Agreement by the PetVivo Shareholder and the
performance by the PetVivo Shareholder of his obligations hereunder in
accordance with the terms hereof: (i) will not require the consent of any third
party or any federal, state, local or foreign government or any court of
competent jurisdiction, administrative agency or commission or other
governmental authority or instrumentality, domestic or foreign (“Governmental
Entity”) under any Laws (as defined below); (ii) will not violate any Laws
applicable to such PetVivo Shareholder; and (iii) will not violate or breach any
contractual obligation to which such PetVivo Shareholder is a party.
 
SECTION 2.04. No Finder’s Fee. The PetVivo Shareholder has not created any
obligation for any finder’s, investment banker’s or broker’s fee in connection
with the Transactions that PetVivo or the Parent will be responsible for.
 
SECTION 2.05. Purchase Entirely for Own Account. The Parent Stock proposed to be
acquired by the PetVivo Shareholder hereunder will be acquired for investment
for his own accounts, and not with a view to the resale or distribution of any
part thereof, and the PetVivo Shareholder has no present intention of selling or
otherwise distributing the Parent Stock except in compliance with applicable
securities laws.
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 2.06. Available Information. The PetVivo Shareholder has such knowledge
and experience in financial and business matters that he is capable of
evaluating the merits and risks of an investment in the Parent.
 
SECTION 2.07. Non-Registration. The PetVivo Shareholder understands that the
shares of Parent Stock have not been registered under the Securities Act of
1933, as amended (the “Securities Act”) and, if issued in accordance with the
provisions of this Agreement, will be issued by reason of a specific exemption
from the registration provisions of the Securities Act which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
the PetVivo Shareholders' representations as expressed herein.
 
SECTION 2.08. Restricted Securities. The PetVivo Shareholder understands that
the Parent Stock is characterized as “restricted securities” under the
Securities Act inasmuch as this Agreement contemplates that, if acquired by the
PetVivo Shareholder pursuant hereto, the Parent Stock would be acquired in a
transaction not involving a public offering. The PetVivo Shareholder further
acknowledges that if the Parent Stock is issued to the PetVivo Shareholder in
accordance with the provisions of this Agreement, such Parent Stock may not be
resold without registration under the Securities Act or the existence of an
exemption therefrom. The PetVivo Shareholder represents that he is familiar with
Rule 144 promulgated under the Securities Act, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.
 
SECTION 2.09. Legends. It is understood that the shares of Parent Stock will
bear the following legend or another legend that is similar to the following:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL
ACCEPTABLE TO THE COMPANY TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY.
 
and any legend required by the “blue sky” laws of any state to the extent such
laws are applicable to the securities represented by the certificate so
legended.
 
SECTION 2.10. Accredited Investor. The PetVivo Shareholder is either an
“accredited investor” within the meaning of Rule 501 under the Securities Act or
a sophisticated investor.
 
 
3

--------------------------------------------------------------------------------

 
 
SECTION 2.11 PetVivo Shareholder Acknowledgment. There is no private or
governmental action, suit, proceeding, claim, arbitration or investigation
pending before any agency, court or tribunal, foreign or domestic, or, to the
PetVivo Shareholder's knowledge, threatened against PetVivo, or any of PetVivo’s
assets or properties. There is no judgment, decree or order against the PetVivo
Shareholder of PetVivo that could prevent, enjoin, alter or delay any of the
transactions contemplated by this Agreement. There are no material claims,
actions, suits, proceedings, inquiries, labor disputes or investigations pending
or, to the PetVivo Shareholder's or PetVivo's knowledge, threatened against the
PetVivo Shareholder or PetVivo or any of PetVivo's assets, at law or in equity
or by or before any governmental entity or in arbitration or mediation. No
bankruptcy, receivership or debtor relief proceedings are pending or, to the
PetVivo Shareholder's knowledge, threatened against PetVivo. PetVivo has
complied with, is not in violation of, and has not received any notices of
violation with respect to, any federal, state, local or foreign Law, judgment,
decree, injunction or order, applicable to it, the conduct of its business, or
the ownership or operation of its business. References in this Agreement to
“Laws” shall refer to any laws, rules or regulations of any federal, state or
local government or any governmental or quasi-governmental agency, bureau,
commission, instrumentality or judicial body (including, without limitation, any
federal or state securities law, regulation, rule or administrative order). The
PetVivo Shareholder is aware of PetVivo's business affairs and financial
condition and has reached an informed and knowledgeable decision to sell the
PetVivo Shares. The PetVivo Shareholder has access to and has reviewed the
Parent’s filings with the Securities and Exchange Commission, at WWW.SEC.GOV,
including the “Risk Factors” contained therein.


The PetVivo Shareholder acknowledges that he has read the representations and
warranties of PetVivo set forth in Article III herein and such representations
and warranties are, to the best of his knowledge, true and correct as of the
date hereof.
 
ARTICLE III
Representations and Warranties of PetVivo
 
PetVivo and each of the PetVivo Shareholders, represent and warrant, to their
knowledge, to the Parent, except as set forth in a schedule (the “PetVivo
Disclosure Schedule”), regardless of whether or not the PetVivo Disclosure
Schedule is referenced with respect to any particular representation or
warranty, as follows:
 
SECTION 3.01. Organization, Standing and Power. PetVivo is duly incorporated or
organized, validly existing and in good standing under the laws of the State of
Minnesota and has the corporate power and authority and possesses all
governmental franchises, licenses, permits, authorizations and approvals
necessary to enable it to own, lease or otherwise hold its properties and assets
and to conduct its businesses as presently conducted, other than such
franchises, licenses, permits, authorizations and approvals the lack of which,
individually or in the aggregate, has not had and would not reasonably be
expected to have a material adverse effect on PetVivo, a material adverse effect
on the ability of PetVivo to perform its obligations under this Agreement or on
the ability of PetVivo to consummate the Transactions (a “PetVivo Material
Adverse Effect”). PetVivo is duly qualified to do business in each jurisdiction
where the nature of its business or its ownership or leasing of its properties
make such qualification necessary, except where the failure to so qualify would
not reasonably be expected to have a PetVivo Material Adverse Effect. PetVivo
has delivered to the Parent true and complete copies of the articles of
organization and operating agreement of PetVivo, each as amended to the date of
this Agreement (as so amended, the “PetVivo Charter Documents”). PetVivo does
not have any subsidiaries.
 
 
4

--------------------------------------------------------------------------------

 
 
SECTION 3.02. Capital Structure. The authorized capital structure of PetVivo
consists of 100,000,00 shares of common stock of which 100,000 shares are issued
and outstanding and held by such individuals and in such percentages as are set
forth on the PetVivo Disclosure Schedule. All outstanding PetVivo Shares are
duly authorized, validly issued, fully paid and non assessable and not subject
to or issued in violation of any purchase option, call option, right of first
refusal, preemptive right, subscription right or any similar right under any
provision of the applicable corporate laws of its state of formation, the
PetVivo Charter Documents or any Contract (as defined in Section 3.04) to which
PetVivo is a party or otherwise bound. No other shares of stock of PetVivo are
issued, reserved for issuance or outstanding. There are no bonds, debentures,
notes or other indebtedness of PetVivo having the right to vote (or convertible
into, or exchangeable for, securities having the right to vote) on any matters
on which holders of the PetVivo Shares may vote (“Voting PetVivo Debt”). Except
those certain convertible notes listed on Schedule A attached hereto and as
otherwise set forth herein, as of the date of this Agreement, there are no
options, warrants, rights, convertible or exchangeable securities, “phantom”
stock rights, stock appreciation rights, stock-based performance units,
commitments, Contracts, arrangements or undertakings of any kind to which
PetVivo is a party or by which PetVivo is bound (i) obligating PetVivo to issue,
deliver or sell, or cause to be issued, delivered or sold, additional PetVivo
Shares or other equity interests in, or any security convertible or exercisable
for or exchangeable into any PetVivo Shares or other equity interest in, PetVivo
or any Voting PetVivo Debt, (ii) obligating PetVivo to issue, grant, extend or
enter into any such option, warrant, call, right, security, commitment,
Contract, arrangement or undertaking or (iii) that give any person the right to
receive any economic benefit or right similar to or derived from the economic
benefits and rights occurring to holders of the PetVivo Shares of PetVivo.
 
SECTION 3.03. Authority; Execution and Delivery; Enforceability. PetVivo has all
requisite corporate power and authority to execute and deliver this Agreement
and to consummate the Transactions. The execution and delivery by PetVivo of
this Agreement and the consummation by PetVivo of the Transactions have been
duly authorized and approved by the Board of Directors of PetVivo and no other
corporate proceedings on the part of PetVivo are necessary to authorize this
Agreement and the Transactions. When executed and delivered, this Agreement will
be enforceable against PetVivo in accordance with its terms, subject to
bankruptcy, insolvency and similar laws of general applicability as to which
PetVivo is subject.
 
SECTION 3.04. No Conflicts; Consents.
 
(a) The execution and delivery by PetVivo of this Agreement does not, and the
consummation of the Transactions and compliance with the terms hereof and
thereof will not, conflict with, or result in any violation of or default (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or result in the creation of any Lien upon any of the
properties or assets of PetVivo under any provision of (i) the PetVivo Charter
Documents, (ii) any material contract, lease, license, indenture, note, bond,
agreement, permit, concession, franchise or other instrument (a “Contract”) to
which PetVivo is a party or by which any of its respective properties or assets
is bound or (iii) subject to the filings and other matters referred to in
Section 3.04(b), any material judgment, order or decree (“Judgment”) or material
Law applicable to PetVivo or its properties or assets, other than, in the case
of clauses (ii) and (iii) above, any such items that, individually or in the
aggregate, have not had and would not reasonably be expected to have a PetVivo
Material Adverse Effect.
 
 
5

--------------------------------------------------------------------------------

 
 
(b) No material consent, approval, license, permit, order or authorization
(“Consent”) of, or registration, declaration or filing with, or permit from, any
Governmental Entity is required to be obtained or made by or with respect to
PetVivo in connection with the execution, delivery and performance of this
Agreement or the consummation of the Transactions.
 
SECTION 3.05. Taxes.
 
(a) PetVivo has timely filed, or has caused to be timely filed on its behalf,
all Tax Returns required to be filed by it, and all such Tax Returns are true,
complete and accurate, except to the extent any failure to file or any
inaccuracies in any filed Tax Returns, individually or in the aggregate, have
not had and would not reasonably be expected to have a PetVivo Material Adverse
Effect. All Taxes shown to be due on such Tax Returns, or otherwise owed, have
been timely paid, except to the extent that any failure to pay, individually or
in the aggregate, has not had and would not reasonably be expected to have a
PetVivo Material Adverse Effect. There are no unpaid taxes in any material
amount claimed to be due by the taxing authority of any jurisdiction, and the
officers of PetVivo know of no basis for any such claim.
 
(b) If applicable, PetVivo has established an adequate reserve reflected on its
financial statements for all Taxes payable by PetVivo (in addition to any
reserve for deferred Taxes to reflect timing differences between book and Tax
items) for all Taxable periods and portions thereof through the date of such
financial statements. No deficiency with respect to any Taxes has been proposed,
asserted or assessed against PetVivo, and no requests for waivers of the time to
assess any such Taxes are pending, except to the extent any such deficiency or
request for waiver, individually or in the aggregate, has not had and would not
reasonably be expected to have a PetVivo Material Adverse Effect.
 
(c) For purposes of this Agreement:
 
“Taxes” includes all forms of taxation, whenever created or imposed, and whether
of the United States or elsewhere, and whether imposed by a local, municipal,
governmental, state, foreign, federal or other Governmental Entity, or in
connection with any agreement with respect to Taxes, including all interest,
penalties and additions imposed with respect to such amounts.
 
“Tax Return” means all federal, state, local, provincial and foreign Tax
returns, declarations, statements, reports, schedules, forms and information
returns and any amended Tax return relating to Taxes.
 
 
6

--------------------------------------------------------------------------------

 
 
SECTION 3.06. Benefit Plans. PetVivo does not have or maintain any collective
bargaining agreement or any bonus, pension, profit sharing, deferred
compensation, incentive compensation, share ownership, share purchase, share
option, phantom stock, retirement, vacation, severance, disability, death
benefit, hospitalization, medical or other plan, arrangement or understanding
(whether or not legally binding) providing benefits to any current or former
employee, officer or director of PetVivo (collectively, “PetVivo Benefit
Plans”). With the exception of those certain employment agreements with John Lai
and John Dolan, respectively, as of the date of this Agreement, there are no
further employment, consulting, indemnification, severance or termination
agreements or arrangements between PetVivo and any current or former employee,
officer or director of PetVivo nor does PetVivo have any general severance plan
or policy.
 
SECTION 3.07. Litigation. There is no action, suit, inquiry, notice of
violation, proceeding (including any partial proceeding such as a deposition) or
investigation pending or threatened in writing against or affecting PetVivo, or
any of its properties before or by any court, arbitrator, governmental or
administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility (“Action”). Neither
PetVivo nor any director or officer thereof (in his or her capacity as such), is
or has been the subject of any Action involving a claim or violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty.
 
SECTION 3.08. Compliance with Applicable Laws. To the best of its knowledge,
PetVivo is in material compliance with all applicable Laws, including those
relating to occupational health and safety and the environment, except for
instances of noncompliance that, individually and in the aggregate, have not had
and would not reasonably be expected to have a PetVivo Material Adverse Effect.
This Section 3.08 does not relate to matters with respect to Taxes, which are
the subject of Section 3.05.
 
SECTION 3.09. Brokers; Schedule of Fees and Expenses. No broker, investment
banker, financial advisor or other person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of PetVivo.
 
SECTION 3.10. Contracts. Other than the exclusive license agreement dated August
2, 2013 between PetVivo and Gel-Del Technologies Inc. (the "License Agreement"),
the first amendment to exclusive license agreement dated November 25, 2013
between PetVivo and Gel-Del Technologies Inc. (the"Amendment to License
Agreement"), and the option to extend license agreement terms dated February 7,
2014 between PetVivo and Gel-Del Technologies Inc. (the "Option") there are no
Contracts that are material to the business, properties, assets, condition
(financial or otherwise), results of operations or prospects of PetVivo. PetVivo
is not in violation of or in default under (nor other than the terms and
provisions of the License Agreement does there exist any condition which upon
the passage of time or the giving of notice would cause such a violation of or
default under) any Contract to which it is a party or by which it or any of its
properties or assets is bound, except for violations or defaults that would not,
individually or in the aggregate, reasonably be expected to result in a PetVivo
Material Adverse Effect. PetVivo's execution of this Agreement and the
consummation of the Transactions contemplated herein would not violate any
Contract to which PetVivo is a party nor will the execution of this Agreement or
the consummation of the Transactions consummated hereby violate or trigger any
“change in control” provision or covenant in any Contract to which PetVivo is a
party.
 
 
7

--------------------------------------------------------------------------------

 
 
SECTION 3.11. Title to Properties. PetVivo does not own any real property.
PetVivo has sufficient title to, or valid leasehold interests in, all of its
properties and assets used in the conduct of its businesses. All such assets and
properties, other than assets and properties in which PetVivo has leasehold
interests, are free and clear of all Liens other than those Liens that, in the
aggregate, do not and will not materially interfere with the ability of PetVivo
to conduct business as currently conducted.
 
SECTION 3.12. Agreements.
 
(a) License Agreement. PetVivo owns, or is validly licensed or otherwise has the
right to use, all Intellectual Property (the “Intellectual Property Rights”)
identified in the License Agreement and which are material to the conduct of the
business of PetVivo taken as a whole. PetVivo Disclosure Schedule sets forth a
description of all Intellectual Property Rights which are material to the
conduct of the business of PetVivo taken as a whole. No claims are pending or,
to the knowledge of PetVivo, threatened that PetVivo is infringing or otherwise
adversely affecting the rights of any person with regard to any Intellectual
Property Right. To the knowledge of PetVivo, no person is infringing the rights
of PetVivo with respect to any Intellectual Property Right other than as to
which PetVivo has the full right and power under the terms of the License
Agreement to bring action and to enforce such Intellectual Property Right.
 
(b) Amendment to License Agreement. PetVivo holds all rights and title to the
option to purchase all of the assets of Gel-Del Technologies Inc. (the "Option
Right") and that right of first offer to counter any offer Gel-Del Technologies
Inc. receives from a third party for the purchase and/or license of the Gel-Del
technology.


(c) Option. PetVivo has the right to extend the term of the License Agreement
through May 2, 2014 and if a formal engagement with a retail investment banking
firm is received prior ro February 28, 2014 the deadline shall be through June
2, 2014.


SECTION 3.13. Insurance. PetVivo does not hold any insurance policy.
 
SECTION 3.14. Transactions With Affiliates and Employees. None of the officers,
directors or shareholders of PetVivo and, to the knowledge of PetVivo, none of
the employees or independent contractors of PetVivo are presently a party to any
transaction with PetVivo (other than for services as employees, contractors,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of PetVivo, any entity
in which any officer, director, or any such employee has a substantial interest
or is an officer, director, trustee or partner.
 
SECTION 3.15. Application of Takeover Protections. PetVivo has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the PetVivo
Charter Documents or the laws of its state of formation that is or could become
applicable to the PetVivo Shareholders as a result of the PetVivo Shareholders
and PetVivo fulfilling their obligations or exercising their rights under this
Agreement, including, without limitation, the issuance of the Parent Stock and
the PetVivo Shareholders' ownership of the Parent Stock.
 
 
8

--------------------------------------------------------------------------------

 
 
SECTION 3.16. Labor Matters. There are no collective bargaining or other labor
union agreements to which PetVivo is a party or by which it is bound. No
material labor dispute exists or, to the knowledge of PetVivo, is imminent with
respect to any of the employees of PetVivo.
 
SECTION 3.17. ERISA Compliance; Excess Parachute Payments. PetVivo does not, and
since its inception never has, maintained, or contributed to any “employee
pension benefit plans” (as defined in Section 3(2) of ERISA), “employee welfare
benefit plans” (as defined in Section 3(1) of ERISA) or any other PetVivo
Benefit Plan for the benefit of any current or former employees, consultants,
officers or directors of PetVivo.
 
SECTION 3.18. No Additional Agreements. PetVivo does not have any agreement or
understanding with the PetVivo Shareholders with respect to the Transactions
other than as specified in this Agreement.
 
SECTION 3.19. Investment Company. PetVivo is not, and is not an affiliate of,
and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
SECTION 3.20. Disclosure. All disclosure provided to the Parent regarding
PetVivo, its business and the Transactions, furnished by or on behalf of PetVivo
(including PetVivo's representations and warranties set forth in this Agreement)
are true and correct and do not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
made therein, in light of the circumstances under which they were made, not
misleading.
 
SECTION 3.21. Absence of Certain Changes or Events. Except in connection with
the Transactions, since inception, PetVivo has conducted its business only in
the ordinary course, and during such period there has not been:
 
(a) any change in the assets, liabilities, financial condition or operating
results of PetVivo, except changes in the ordinary course of business that have
not caused, in the aggregate, a PetVivo Material Adverse Effect;
 
(b) any damage, destruction or loss, whether or not covered by insurance, that
would have a PetVivo Material Adverse Effect;
 
(c) any waiver or compromise by PetVivo of a valuable right or of a material
debt owed to it;
 
 
9

--------------------------------------------------------------------------------

 
 
(d) any satisfaction or discharge of any lien, claim, or encumbrance or payment
of any obligation by PetVivo, except in the ordinary course of business and the
satisfaction or discharge of which would not have a PetVivo Material Adverse
Effect;
 
(e) any material change to a material Contract or amendment thereto by which
PetVivo or any of its assets is bound or subject;
 
(f) any mortgage, pledge, transfer of a security interest in, or lien, created
by PetVivo, with respect to any of its material properties or assets, except
liens for taxes not yet due or payable and liens that arise in the ordinary
course of business and does not materially impair PetVivo's ownership or use of
such property or assets;
 
(g) any loans or guarantees made by PetVivo to or for the benefit of its
employees, officers or directors, or any members of their immediate families,
other than travel advances and other advances made in the ordinary course of its
business;
 
(h) any alteration of PetVivo's method of accounting or the identity of its
auditors;
 
(i) any declaration or payment of dividend or distribution of cash or other
property to the PetVivo Shareholders or any purchase, redemption or agreements
to purchase or redeem any PetVivo Shares;
 
(j) any issuance of equity securities to any officer, director or affiliate with
the exception of those issuances listed on Schedule B; or
 
(k) any arrangement or commitment by PetVivo to do any of the things described
in this Section.
 
SECTION 3.22. Foreign Corrupt Practices. Neither PetVivo, nor, to PetVivo's
knowledge, any director, officer, agent, employee or other person acting on
behalf of PetVivo has, in the course of its actions for, or on behalf of,
PetVivo: (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.
 
SECTION 3.23 Licenses and Permits. PetVivo has obtained and maintains all
material federal, state, local and foreign licenses, permits, consents,
approvals, registrations, memberships, authorizations and qualifications
required to be maintained in connection with the operations of PetVivo as
presently conducted and as proposed to be conducted. PetVivo is not in default
under any of such licenses, permits, consents, approvals, registrations,
memberships, authorizations and qualifications.


 
10

--------------------------------------------------------------------------------

 


SECTION 3.24 Environmental Laws. PetVivo: (i) is in compliance in all material
respects with any and all Environmental Laws (as hereinafter defined), (ii) has
received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and (iii)
is in compliance in all material respects with all terms and conditions of any
such permit, license or approval where, in each of the foregoing clauses (i),
(ii) and (iii), the failure to so comply would be reasonably expected to have,
individually or in the aggregate, a PetVivo Material Adverse Effect. The term
“Environmental Laws” means all federal, state, local or foreign laws relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata), including, without limitation, laws relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants, contaminants, or toxic
or hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.
 
SECTION 3.25 Indebtedness. PetVivo: (i) does not have any outstanding
Indebtedness (as defined below) other than those certain liabilities listed on
Schedule C, (ii) is not in violation of any term of or is in default under any
contract, agreement or instrument relating to any Indebtedness, except where
such violations and defaults would not result, individually or in the aggregate,
in a PetVivo Material Adverse Effect, and (iii) is not a party to any contract,
agreement or instrument relating to any Indebtedness, the performance of which,
in the judgment of PetVivo's officers, has or is expected to have a PetVivo
Material Adverse Effect. For purposes of this Agreement: (x) “Indebtedness” of
any Person means, without duplication (A) all indebtedness for borrowed money,
(B) all obligations issued, undertaken or assumed as the deferred purchase price
of property or services (other than trade payables entered into in the ordinary
course of business), (C) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (D) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (H) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (A) through (G) above excepting any Contingent Obligation
evidenced in the License Agreement; (y) “Contingent Obligation” means, as to any
Person, any direct or indirect liability, contingent or otherwise, of that
Person with respect to any indebtedness, lease, dividend or other obligation of
another Person if the primary purpose or intent of the Person incurring such
liability, or the primary effect thereof, is to provide assurance to the obligee
of such liability that such liability will be paid or discharged, or that any
agreements relating thereto will be complied with, or that the holders of such
liability will be protected (in whole or in part) against loss with respect
thereto; and (z) “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, a government or any department or agency thereof and any other
legal entity.


 
11

--------------------------------------------------------------------------------

 


ARTICLE IV
 
Representations and Warranties of the Parent
 
The Parent represents and warrants as follows to the PetVivo Shareholders and
PetVivo, that, except as set forth in Parent SEC Documents (as defined in
Section 4.06(a) herein) or in a Disclosure Schedule delivered by the Parent to
PetVivo and the PetVivo Shareholders (the “Parent Disclosure Schedule”):
 
SECTION 4.01. Organization, Standing and Power. The Parent is duly organized,
validly existing and in good standing under the laws of the State of Nevada and
has full corporate power and authority and possesses all governmental
franchises, licenses, permits, authorizations and approvals necessary to enable
it to own, lease or otherwise hold its properties and assets and to conduct its
businesses as presently conducted, other than such franchises, licenses,
permits, authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a material
adverse effect on the Parent, a material adverse effect on the ability of the
Parent to perform its obligations under this Agreement or on the ability of the
Parent to consummate the Transactions (a “Parent Material Adverse Effect”). The
Parent is duly qualified to do business in each jurisdiction where the nature of
its business or their ownership or leasing of its properties make such
qualification necessary and where the failure to so qualify would reasonably be
expected to have a Parent Material Adverse Effect. The Parent has delivered to
PetVivo true and complete copies of the Articles of Incorporation of the Parent,
as amended to the date of this Agreement (as so amended, the “Parent Charter”),
and the Bylaws of the Parent, as amended to the date of this Agreement (as so
amended, the “Parent Bylaws”).
 
SECTION 4.02. Subsidiaries; Equity Interests. Except as set forth in the Parent
SEC Documents, the Parent does not own, directly or indirectly, any capital
stock, membership interest, partnership interest, joint venture interest or
other equity interest in any person.
 
SECTION 4.03. Capital Structure. The authorized capital stock of the Parent
consists of Four Billion (4,000,000,000) shares of common stock, par value
$0.001 per share of which 147,456,676 shares of Parent Stock referenced on the
SEC Reports are issued and outstanding and no shares of Parent Stock are held by
the Parent in its treasury. Parent also has no issued and outstanding stock
purchase warrants for the purchase of shares of common stock and no stock
options for the purchase of shares of common stock, outstanding. No other shares
of capital stock or other voting securities of the Parent are issued, reserved
for issuance or outstanding. All outstanding shares of the capital stock of the
Parent are, and all such shares that may be issued prior to the date hereof will
be when issued, duly authorized, validly issued, fully paid and non-assessable
and not subject to or issued in violation of any purchase option, call option,
right of first refusal, preemptive right, subscription right or any similar
right under any provision of the Nevada Revised Statutes, the Parent Charter,
the Parent Bylaws or any Contract to which the Parent is a party or otherwise
bound. There are no bonds, debentures, notes or other indebtedness of the Parent
having the right to vote (or convertible into, or exchangeable for, securities
having the right to vote) on any matters on which holders of Parent Stock may
vote (“Voting Parent Debt”). Except as set forth in the Parent SEC Documents or
the Parent Disclosure Schedule, as of the date of this Agreement, there are no
options, warrants, rights, convertible or exchangeable securities, “phantom”
stock rights, stock appreciation rights, stock-based performance units,
commitments, Contracts, arrangements or undertakings of any kind to which the
Parent is a party or by which it is bound (i) obligating the Parent to issue,
deliver or sell, or cause to be issued, delivered or sold, additional shares of
capital stock or other equity interests in, or any security convertible or
exercisable for or exchangeable into any capital stock of or other equity
interest in, the Parent or any Voting Parent Debt, (ii) obligating the Parent to
issue, grant, extend or enter into any such option, warrant, call, right,
security, commitment, Contract, arrangement or undertaking or (iii) that give
any person the right to receive any economic benefit or right similar to or
derived from the economic benefits and rights occurring to holders of the
capital stock of the Parent. Except as set forth in the Parent SEC Documents or
the Parent Disclosure Schedule, the Parent is not a party to any agreement
granting any security holder of the Parent the right to cause the Parent to
register shares of the capital stock or other securities of the Parent held by
such security holder under the Securities Act. Prior to the Transactions, no
securities of the Parent have been issued to any Person since the last filed SEC
Report and prior to or immediately following the closing of the Transactions the
Parent intends to undertake the Reverse Split.
 
 
12

--------------------------------------------------------------------------------

 
 
SECTION 4.04. Authority; Execution and Delivery; Enforceability. The execution
and delivery by the Parent of this Agreement and the consummation by the Parent
of the Transactions have been duly authorized and approved by the Board of
Directors of the Parent and shareholders holding a majority of the total issued
and outstanding shares of common stock and no other corporate proceedings on the
part of the Parent are necessary to authorize this Agreement and the
Transactions. This Agreement constitutes a legal, valid and binding obligation
of the Parent, enforceable against the Parent in accordance with the terms
hereof.
 
SECTION 4.05. No Conflicts; Consents.
 
(a) The execution and delivery by the Parent of this Agreement, does not, and
the consummation of Transactions and compliance with the terms hereof and
thereof will not, conflict with, or result in any violation of or default (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
material benefit under, or to increased, additional, accelerated or guaranteed
rights or entitlements of any person under, or result in the creation of any
Lien upon any of the properties or assets of the Parent under, any provision of
(i) the Parent Charter or Parent Bylaws, (ii) any material Contract to which the
Parent is a party or by which any of its properties or assets is bound or (iii)
subject to the filings and other matters referred to in Section 4.05(b), any
material Judgment or material Law applicable to the Parent or its properties or
assets, other than, in the case of clauses (ii) and (iii) above, any such items
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Parent Material Adverse Effect.
 
(b) No Consent of, or registration, declaration or filing with, or permit from,
any Governmental Entity is required to be obtained or made by or with respect to
the Parent in connection with the execution, delivery and performance of this
Agreement or the consummation of the Transactions, other than the (A) filing
with the SEC of reports under Sections 13 and 16 of the Securities Exchange Act
of 1934, as amended, (the “Exchange Act”), and (B) filings under state “blue
sky” laws, as each may be required in connection with this Agreement and the
Transactions.
 
 
13

--------------------------------------------------------------------------------

 
 
SECTION 4.06. SEC Documents; Undisclosed Liabilities.
 
(a) The Parent has filed all required filings with the SEC pursuant to Sections
13 and 15 of the Exchange Act, as applicable (the “Parent SEC Documents”).
 
(b) As of its respective filing date, each Parent SEC Document complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to such Parent SEC
Document, and did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. Except to the extent that information contained in any
Parent SEC Document has been revised or superseded by a later filed Parent SEC
Document, none of the Parent SEC Documents contains any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. Except as set forth in
the Parent SEC Documents, the financial statements of the Parent included in the
Parent SEC Documents comply as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto, have been prepared in accordance with the U.S. generally
accepted accounting principles (“GAAP”) (except, in the case of unaudited
statements, as permitted by the rules and regulations of the SEC) applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto) and fairly present the financial position of Parent as of the
dates thereof and the results of its operations and cash flows for the periods
shown (subject, in the case of unaudited statements, to normal year-end audit
adjustments).
 
(c) Except as set forth in the Parent SEC Documents and otherwise disclosed on
Schedule D, as of the date of filing thereof, the Parent has no liabilities or
obligations of any nature (whether accrued, absolute, contingent or otherwise)
required by GAAP to be set forth on a balance sheet of the Parent or in the
notes thereto. All Parent Liabilities due after the date hereof are set forth in
the Parent Disclosure Schedule.
 
SECTION 4.07. Absence of Certain Changes or Events. Except as disclosed in the
Parent SEC Documents or in the Parent Disclosure Schedule, from the date of the
most recent audited financial statements included in the Parent SEC Documents to
the date of this Agreement, the Parent has conducted its business only in the
ordinary course, and during such period there has not been:
 
 
14

--------------------------------------------------------------------------------

 
 
(a) any change in the assets, liabilities, financial condition or operating
results of the Parent from that reflected in the Parent SEC Documents, except
changes in the ordinary course of business that have not caused, in the
aggregate, a Parent Material Adverse Effect;
 
(b) any damage, destruction or loss, whether or not covered by insurance, that
would have a Parent Material Adverse Effect;
 
(c) any waiver or compromise by the Parent of a valuable right or of a material
debt owed to it;
 
(d) any satisfaction or discharge of any lien, claim, or encumbrance or payment
of any obligation by the Parent, except in the ordinary course of business and
the satisfaction or discharge of which would not have a Parent Material Adverse
Effect;
 
(e) any material change to a material Contract by which the Parent or any of its
assets is bound or subject;
 
(f) any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder;
 
(g) any resignation or termination of employment of any officer of the Parent;
 
(h) any mortgage, pledge, transfer of a security interest in, or lien, created
by the Parent, with respect to any of its material properties or assets, except
liens for taxes not yet due or payable and liens that arise in the ordinary
course of business and do not materially impair the Parent’s ownership or use of
such property or assets;
 
(i) any loans or guarantees made by the Parent to or for the benefit of its
employees, officers or directors, or any members of their immediate families,
other than travel advances and other advances made in the ordinary course of its
business;
 
(j) any declaration, setting aside or payment or other distribution in respect
of any of the Parent’s capital stock, or any direct or indirect redemption,
purchase, or other acquisition of any of such stock by the Parent;
 
(k) any alteration of the Parent’s method of accounting or the identity of its
auditors;
 
(l) any issuance of equity securities to any officer, director or affiliate,
except pursuant to existing Parent stock option plans; or
 
(m) any arrangement or commitment by the Parent to do any of the things
described in this Section 4.08.
 
 
15

--------------------------------------------------------------------------------

 
 
SECTION 4.08. Taxes.
 
(a) The Parent has timely filed, or has caused to be timely filed on its behalf,
all Tax Returns required to be filed by it, and all such Tax Returns are true,
complete and accurate, except to the extent any failure to file, any delinquency
in filing or any inaccuracies in any filed Tax Returns, individually or in the
aggregate, have not had and would not reasonably be expected to have a Parent
Material Adverse Effect. All Taxes shown to be due on such Tax Returns, or
otherwise owed, has been timely paid, except to the extent that any failure to
pay, individually or in the aggregate, has not had and would not reasonably be
expected to have a Parent Material Adverse Effect.
 
(b) The most recent financial statements contained in the Parent SEC Documents
reflect an adequate reserve for all Taxes payable by the Parent (in addition to
any reserve for deferred Taxes to reflect timing differences between book and
Tax items) for all Taxable periods and portions thereof through the date of such
financial statements. No deficiency with respect to any Taxes has been proposed,
asserted or assessed against the Parent, and no requests for waivers of the time
to assess any such Taxes are pending, except to the extent any such deficiency
or request for waiver, individually or in the aggregate, has not had and would
not reasonably be expected to have a Parent Material Adverse Effect.
 
(c) There are no Liens for Taxes (other than for current Taxes not yet due and
payable) on the assets of the Parent. The Parent is not bound by any agreement
with respect to Taxes.
 
SECTION 4.09. Absence of Changes in Benefit Plans. From the date of the most
recent audited financial statements included in the Parent SEC Documents to the
date of this Agreement, except as set forth in the Parent SEC Documents or the
Parent Disclosure Schedule, there has not been any adoption or amendment in any
material respect by Parent of any collective bargaining agreement or any bonus,
pension, profit sharing, deferred compensation, incentive compensation, stock
ownership, stock purchase, stock option, phantom stock, retirement, vacation,
severance, disability, death benefit, hospitalization, medical or other plan,
arrangement or understanding (whether or not legally binding) providing benefits
to any current or former employee, officer or director of Parent (collectively,
“Parent Benefit Plans”). As of the date of this Agreement, except as disclosed
in the Parent SEC Documents or the Parent Disclosure Schedule, there are not any
employment, consulting, indemnification, severance or termination agreements or
arrangements between the Parent and any current or former employee, officer or
director of the Parent, nor does the Parent have any general severance plan or
policy.
 
SECTION 4.10. ERISA Compliance; Excess Parachute Payments. The Parent does not,
and since its inception never has, maintained, or contributed to any “employee
pension benefit plans” (as defined in Section 3(2) of ERISA), “employee welfare
benefit plans” (as defined in Section 3(1) of ERISA) or any other Parent Benefit
Plan for the benefit of any current or former employees, consultants, officers
or directors of Parent.
 
SECTION 4.11. Litigation. Except as disclosed in the Parent SEC Documents or the
Parent Disclosure Schedule, there is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of this Agreement or
the Parent Stock or (ii) could, if there were an unfavorable decision,
individually or in the aggregate, have or reasonably be expected to result in a
Parent Material Adverse Effect and neither the Parent nor any director or
officer thereof (in his or her capacity as such), is or has been the subject of
any Action involving a claim or violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty.
 
 
16

--------------------------------------------------------------------------------

 
 
SECTION 4.12. Compliance with Applicable Laws. Except as disclosed in the Parent
SEC Documents or the Parent Disclosure Schedule, the Parent is in compliance
with all applicable Laws, including those relating to occupational health and
safety, the environment, export controls, trade sanctions and embargoes, except
for instances of noncompliance that, individually and in the aggregate, have not
had and would not reasonably be expected to have a Parent Material Adverse
Effect. Except as set forth in the Parent SEC Documents, the Parent has not
received any written communication during the past two years from a Governmental
Entity that alleges that the Parent is not in compliance in any material respect
with any applicable Law. The Parent is in compliance with all effective
requirements of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations thereunder, that are applicable to it, except where such
noncompliance could not have or reasonably be expected to result in a Parent
Material Adverse Effect.
 
SECTION 4.13. Contracts. Except as disclosed in the Parent SEC Documents or the
Parent Disclosure Schedule, there are no Contracts that are material to the
business, properties, assets, condition (financial or otherwise), results of
operations or prospects of the Parent taken as a whole. The Parent is not in
violation of or in default under (nor does there exist any condition which upon
the passage of time or the giving of notice would cause such a violation of or
default under) any Contract to which it is a party or by which it or any of its
properties or assets is bound, except for violations or defaults that would not,
individually or in the aggregate, reasonably be expected to result in a Parent
Material Adverse Effect.
 
SECTION 4.14. Title to Properties. The Parent has good title to, or valid
leasehold interests in, all of its properties and assets used in the conduct of
its businesses. All such assets and properties, other than assets and properties
in which the Parent has leasehold interests, are free and clear of all Liens and
except for Liens that, in the aggregate, do not and will not materially
interfere with the ability of the Parent to conduct business as currently
conducted. The Parent has complied in all material respects with the terms of
all material leases to which it is a party and under which it is in occupancy,
and any such leases have been terminated in accordance with their terms and
provisions..
 
SECTION 4.15. Intellectual Property. The Parent owns, or is validly licensed or
otherwise has the right to use, all Intellectual Property Rights which are
material to the conduct of the business of the Parent taken as a whole. The
Parent Disclosure Schedule sets forth a description of all Intellectual Property
Rights which are material to the conduct of the business of the Parent taken as
a whole. No claims are pending or, to the knowledge of the Parent, threatened
that the Parent is infringing or otherwise adversely affecting the rights of any
person with regard to any Intellectual Property Right. To the knowledge of the
Parent, no person is infringing the rights of the Parent with respect to any
Intellectual Property Right.
 
 
17

--------------------------------------------------------------------------------

 
 
SECTION 4.16. Labor Matters. There are no collective bargaining or other labor
union agreements to which the Parent is a party or by which it is bound. No
material labor dispute exists or, to the knowledge of the Parent, is imminent
with respect to any of the employees of the Parent.
 
SECTION 4.17. Transactions With Affiliates and Employees. Except as set forth in
the Parent SEC Documents or the Parent Disclosure Schedule, none of the officers
or directors of the Parent and, to the knowledge of the Parent, none of the
employees of the Parent is presently a party to any transaction with the Parent
or any subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Parent, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.
 
SECTION 4.18. Application of Takeover Protections. The Parent has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Parent’s
charter documents or the laws of its state of incorporation that is or could
become applicable to the PetVivo Shareholders as a result of the PetVivo
Shareholders and the Parent fulfilling their obligations or exercising their
rights under this Agreement, including, without limitation, the issuance of the
Parent Stock and the PetVivo Shareholders' ownership of the Parent Stock.
 
SECTION 4.19. No Additional Agreements. The Parent does not have any agreement
or understanding with any PetVivo Shareholder with respect to the Transactions
other than as specified in this Agreement.
 
SECTION 4.20. Investment Company. The Parent is not, and is not an affiliate of,
and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
ARTICLE V
 
Deliveries
 
SECTION 5.01. Deliveries of the PetVivo Shareholders.
 
Unless such deliveries are waived by Parent, in whole or in part, at Closing as
a further condition thereof, at or prior to the Closing, PetVivo shall deliver
to the Parent:
 
(a) this Agreement executed by all of the PetVivo Shareholders as such PetVivo
Shareholders are constituted on the date of Closing; (executed counterparts
hereof by each of the Assignees (as defined below) or original subscribers for
the PetVivo Shares (or their designees reasonably acceptable to Parent);
 
 
18

--------------------------------------------------------------------------------

 
 
(b) a certificate executed by each PetVivo Shareholder confirming the accuracy
of each of the representations and warranties herein as of the Closing Date,
stating that such persons shall be the only owners of the PetVivo Shares (or any
other equity ownership interest of any class or character) of PetVivo and
covering such additional matters as the Parent may request;
 
(c) a fully executed assignment or subscription agreements or other evidence of
the ownership of the PetVivo Shares and that upon Closing such persons shall
have the rights to receive the Parent Shares referenced below (the “Assignees”);
 
(d) a certificate certified by an officer of the certifying that, at Closing,
PetVivo shall own and possess valid title to the licensing rights under the
License Agreement relating to the Intellectual Property Rights.
 
SECTION 5.02. Deliveries of the Parent. At Closing, the Parent shall deliver to
PetVivo:
 
(a) a copy of this Agreement executed by the Parent.
 
(b) a certificate from the Parent, signed by its Secretary or Assistant
Secretary certifying that the attached copies of the Parent Charter, Parent
Bylaws and resolutions of the Board of Directors of the Parent approving this
Agreement and the transactions contemplated hereunder, are all true, complete
and correct and remain in full force and effect; and
 
(c) evidence of the election of John Lai as the President/Chief Executive
Officer, Chairman and a member of the Board of Directors of the Parent, John F.
Dolan as the Secretary and Treasurer/Chief Financial Officer and a member of the
Board of Directors of the Parent, effective on the Closing Date and evidence of
the resignations of Ghislaine St-Hilaire and Gilbert Pomerleau from all officer
and director positions they hold with the Parent.


(c) promptly following the Closing, the Parent shall deliver to the PetVivo
Shareholders certificates representing the new shares of Parent Stock issued to
the PetVivo Shareholders in such amounts as set forth on Schedule A, annexed
hereto.
 
SECTION 5.03. Deliveries of PetVivo. At Closing, PetVivo shall deliver to the
Parent:
 
(a) this Agreement executed by PetVivo.
 
(b) a certificate from PetVivo, signed by its Secretary certifying that the
attached copies of the PetVivo's Charter Documents and resolutions of the Board
of Directors of PetVivo approving this Agreement and the Transactions, are all
true, complete and correct and remain in full force and effect; and
 
(c) if requested, the results of UCC, judgment lien and tax lien searches with
respect to PetVivo, the results of which indicate no liens on the assets of
PetVivo.
 
 
19

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
Conditions to Closing
 
SECTION 6.01. PetVivo Shareholders and PetVivo Conditions Precedent. The
obligations of the PetVivo Shareholders and PetVivo to enter into and complete
the Closing is subject, at the option of the PetVivo Shareholders and PetVivo,
to the fulfillment on or prior to the Closing Date of the following conditions.
 
(a) Representations and Covenants. The representations and warranties of the
Parent contained in this Agreement shall be true in all material respects on and
as of the Closing Date with the same force and effect as though made on and as
of the Closing Date. The Parent shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed or complied with by the Parent on or prior to the Closing Date.
The Parent shall have delivered to the PetVivo Shareholders and PetVivo, a
certificate, dated the Closing Date, to the foregoing effect.
 
(b) Litigation. No action, suit or proceeding shall have been instituted before
any court or governmental or regulatory body or instituted or threatened by any
governmental or regulatory body to restrain, modify or prevent the carrying out
of the Transactions or to seek damages or a discovery order in connection with
such Transactions, or which has or may have, in the reasonable opinion of
PetVivo or the PetVivo Shareholders, a materially adverse effect on the assets,
properties, business, operations or condition (financial or otherwise) of the
Parent.
 
(c) No Material Adverse Change. There shall not have been any occurrence, event,
incident, action, failure to act, or transaction since the date as first set
forth above which has had or is reasonably likely to cause a Parent Material
Adverse Effect.
 
(d) Post-Closing Capitalization. At Closing, the authorized capitalization shall
be described in the Parent SEC Documents, and the number of issued and
outstanding shares of capital stock of the Parent, on a fully-diluted basis,
shall be as described in the Parent Disclosure Schedule.
 
(e) SEC Reports. The Parent shall have filed all reports and other documents
required to be filed by Parent under the U.S. federal securities laws through
the Closing Date.
 
(f) OTCBB Quotation. The Parent shall have maintained its status as a company
whose common stock is quoted on the Over-the-Counter Bulletin Board and Parent
shall not have received any notice that any reason shall exist as to why such
status shall not continue immediately following the Closing.
 
(g) Deliveries. The deliveries specified in Section 5.02 shall have been made by
the Parent.
 
(h) No Suspensions of Trading in Parent Stock. Trading in the Parent Stock shall
not have been suspended by the SEC or any trading market (except for any
suspensions of trading of not more than one trading day solely to permit
dissemination of material information regarding the Parent) at any time since
the date of execution of this Agreement.
 
 
20

--------------------------------------------------------------------------------

 
 
(i) Satisfactory Completion of Due Diligence. PetVivo and the PetVivo
Shareholders shall have completed their legal, accounting and business due
diligence of the Parent and the results thereof shall be satisfactory to PetVivo
and the PetVivo Shareholders in their sole and absolute discretion.
 
SECTION 6.02. Parent Conditions Precedent. The obligations of the Parent to
enter into and complete the Closing are subject, at the option of the Parent, to
the fulfillment on or prior to the Closing Date of the following conditions, any
one or more of which may be waived by the Parent in writing.
 
(a) Representations and Covenants. The representations and warranties of the
PetVivo Shareholders and PetVivo contained in this Agreement shall be true in
all material respects on and as of the Closing Date with the same force and
effect as though made on and as of the Closing Date. The PetVivo Shareholders
and PetVivo shall have performed and complied in all material respects with all
covenants and agreements required by this Agreement to be performed or complied
with by the PetVivo Shareholders and PetVivo on or prior to the Closing Date.
PetVivo shall have delivered to the Parent a certificate, dated the Closing
Date, to the foregoing effect.
 
(b) Litigation. No action, suit or proceeding shall have been instituted before
any court or governmental or regulatory body or instituted or threatened by any
governmental or regulatory body to restrain, modify or prevent the carrying out
of the Transactions or to seek damages or a discovery order in connection with
such Transactions, or which has or may have, in the reasonable opinion of the
Parent, a materially adverse effect on the assets, properties, business,
operations or condition (financial or otherwise) of PetVivo.
 
(c) No Material Adverse Change. There shall not have been any occurrence, event,
incident, action, failure to act, or transaction since inception which has had
or is reasonably likely to cause a PetVivo Material Adverse Effect.
 
(d) Deliveries. The deliveries specified in Section 5.01 and Section 5.03 shall
have been made by the PetVivo Shareholders and PetVivo, respectively.
 
(e) Post-Closing Capitalization. At Closing, the authorized capitalization, and
the number of issued and outstanding PetVivo Shares of PetVivo, on a
fully-diluted basis, shall be described in the PetVivo Disclosure Schedule.
 
(f) Satisfactory Completion of Due Diligence. The Parent shall have completed
its legal, accounting and business due diligence of PetVivo and the results
thereof shall be satisfactory to the Parent in its sole and absolute discretion.
 
ARTICLE VII
 
Covenants
 
SECTION 7.01. Audit of PetVivo Financial Statements. PetVivo shall deliver to
Parent audited financial statements for the period from inception to December
31, 2013 and unaudited financial statements for any subsequent interim period no
later than 71 days from the Closing Date.
 
 
21

--------------------------------------------------------------------------------

 
 
SECTION 7.02. Public Announcements. The Parent and PetVivo will consult with
each other before issuing, and provide each other the opportunity to review and
comment upon, any press releases or other public statements with respect to the
Agreement and the Transactions and shall not issue any such press release or
make any such public statement prior to such consultation, except as may be
required by applicable Law, court process or by obligations pursuant to any
listing agreement with any national securities exchanges.
 
SECTION 7.03. Fees and Expenses. All fees and expenses incurred in connection
with this Agreement shall be paid by the Party incurring such fees or expenses,
whether or not this Agreement is consummated.
 
SECTION 7.04. Continued Efforts. Each Party shall use commercially reasonable
efforts to (a) take all action reasonably necessary to consummate the
Transactions, and (b) take such steps and do such acts as may be necessary to
keep all of its representations and warranties true and correct as of the
Closing Date with the same effect as if the same had been made, and this
Agreement had been dated, as of the Closing Date.
 
SECTION 7.05. Exclusivity. Subject to any fiduciary obligations applicable to
their respective boards of directors, each of the Parent and PetVivo shall not
(and shall not cause or permit any of their affiliates to) engage in any
discussions or negotiations with any person or take any action that would be
inconsistent with the Transactions and that has the effect of avoiding the
Closing contemplated hereby.
 
SECTION 7.06 Reverse Stock Split. Each Party hereby agrees that there shall be
no reverse stock split effected through FINRA of the Parent's common stock until
the Parent is in receipt of a definitive written funding commitment which will
allow the Parent to meet certain NASDAQ qualifications.
 
SECTION 7.07 Indemnification. Ghislaine St.-Hilaire and Gilbert Pomerleau shall
jointly and severally indemnify and hold harmless, PetVivo, the Parent and their
respective members, managers, directors, officers and employees harmless against
and in respect of any and all damages, losses, claims, penalties, liabilities,
costs and expenses (including, without limitation, all fines, interest,
reasonable and actual legal fees and expenses and amounts paid in settlement),
that arise from or relate or are attributable to (and without giving effect to
any tax benefit to the indemnified party) any misrepresentation or breach of any
representation or warranty by the Parent in this Agreement, including, without
limitation, (a) any inaccuracy or omission with respect to the liabilities
described in the Parent Disclosure Letter or the Parent SEC Documents and (b)
any payment obligation arising out of the Parent Liabilities and/or any other
liabilities of the Parent incurred prior to the date of this Agreement. Promptly
after the assertion of any claim by a third party or occurrence of any event
which may give rise to a claim for indemnification from an indemnifying party
(“Indemnitor”) under this Section 7.07, an indemnified party (“Indemnitee”)
shall notify the Indemnitor in writing of such claim. The Indemnitor shall have
the right to assume the control and defense of any such action, provided that
the Indemnitee may participate in the defense of such action subject to the
Indemnitor’s reasonable direction and at Indemnitee’s sole cost and expense. The
party contesting any such claim shall be furnished all reasonable assistance in
connection therewith by the other party and be given full access to all
information relevant thereto. In no event shall any such claim be settled
without the Indemnitor’s consent.
 
 
22

--------------------------------------------------------------------------------

 
 
SECTION 7.08. Parent Liabilities. As disclosed on Schedule B attached hereto,
Ghislaine St.-Hilaire and Gilbert Pomerleau, jointly and severally, shall be
responsible for the payment of those liabilities listed (the "Parent
Liabilities"). Ghislaine St.-Hilaire and Gilbert Pomerleau shall within sixty
days from the Closing Date shall ensure payment of the Parent Liabilities.
Ghislaine St.-Hilaire and Gilbert Pomerleau further guarantee and become surety
to Parent for the full, prompt and unconditional payment of the Parent
Liabilities and/or any other liabilities of the Parent incurred prior to the
date of this Agreement that have not been agreed upon by PetVivo as continuous
Parent Liabilities. This is a guaranty of payment and not of collection.


ARTICLE VIII
 
Miscellaneous
 
SECTION 8.01. Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given upon receipt by the Parties at the following addresses (or at such other
address for a Party as shall be specified by like notice):
 
If to the Parent, to:
Technologies Scan Corp.
77, 52nd Avenue
St.-Hippolyte
Quebec, Canada J8A 3L3
Attn: Ghislaine St.-Hilaire, Chief Executive Officer


With a copy to:


Diane D. Dalmy
Attorney at Law
2000 East 12th Avenue
Suite 32/10B
Denver, Colorado 80206


If to PetVivo, to:
5775 Wayzata Blvd.
Suite 700
St. Louis Park, Minnesota 55416
Attn: John Lai, Chief Executive Officer


 
23

--------------------------------------------------------------------------------

 
 
With a copy to:


Robert O. Knutson\
Attorney at Law
9372 Creekwood Drive
Eden Prairie, Minneosta 55347


If to the PetVivo Shareholders to the address set forth on the signature page
hereto
 
SECTION 8.02. Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived or amended except in a written instrument signed by
PetVivo, the Parent and the PetVivo Shareholders. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any Party to exercise any right hereunder in any
manner impair the exercise of any such right.
 
SECTION 8.03. Replacement of Securities. If any certificate or instrument
evidencing any Parent Stock is mutilated, lost, stolen or destroyed, the Parent
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefore, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Parent of such loss, theft or destruction and customary and
reasonable indemnity, if requested. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement certificate or
instrument. If a replacement certificate or instrument evidencing any Parent
Stock is requested due to a mutilation thereof, the Parent may require delivery
of such mutilated certificate or instrument as a condition precedent to any
issuance of a replacement.
 
SECTION 8.04. Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the PetVivo
Shareholders, the Parent and PetVivo will be entitled to specific performance
under this Agreement. The Parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.
 
SECTION 8.05. Interpretation. When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”
 
 
24

--------------------------------------------------------------------------------

 
 
SECTION 8.06. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner to the end that
Transactions contemplated hereby are fulfilled to the extent possible.
 
SECTION 8.07. Counterparts; Facsimile Execution. This Agreement may be executed
in one or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the Parties and delivered to the other Parties. Facsimile
execution and facsimile or electronic delivery of this Agreement is legal, valid
and binding for all purposes.
 
SECTION 8.08. Entire Agreement; Third Party Beneficiaries. This Agreement, taken
together with the PetVivo Disclosure Schedule and the Parent Disclosure
Schedule, (a) constitute the entire agreement, and supersede all prior
agreements and understandings, both written and oral, among the Parties with
respect to the Transactions and (b) are not intended to confer upon any person
other than the Parties any rights or remedies. All provisions of this Agreement
that by their nature are intended to survive the Closing and the termination of
this Agreement shall so survive, including, without limitation, the
representations and warranties contained herein.
 
SECTION 8.09. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of Nevada, without reference
to principles of conflicts of laws. Any action or proceeding brought for the
purpose of enforcement of any term or provision of this Agreement shall be
brought only in the Federal or state courts sitting in Nevada and the parties
hereby waive any and all rights to trial by jury.
 
SECTION 8.10. Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the Parties without the prior
written consent of the other Parties. Any purported assignment without such
consent shall be void. Subject to the preceding sentences, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns.
 
SECTION 8.11 Additional Deliverables. From time to time after the date hereof
and without further consideration, the parties shall execute and deliver, or
cause to be executed and delivered, to any other party such further instruments
of sale, assignment, transfer and delivery, and take such other action as such
other party may reasonably request in order to consummate the transactions
contemplated hereby.


 
25

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this Share
Exchange Agreement as of the date first above written.
 

The Parent:       TECHNOLOGIES SCAN CORP.          
 
By:
/s/ Ghislaine St. Hilaire     Name:  Ghislaine St. Hilaire     Title:
President/Chief Executive Officer          




PetVivo:       PETVIVO INC.          
 
By:
/s/ John Lai     Name: John Lai     Title: Chief Executive Officer          

 
 

AGREED AND ACCEPTED:               PetVivo Shareholders:              
 
  /s/ John Lai       John Lai               /s/ John F. Dolan       John F.
Dolan               /s/ David B. Masters       David B. Masters              
/s/ Randall A. Meyers       Randall A. Meyers                       Gel-Del
Technologies Inc.             By: /s/ David B. Masters       David B. Masters  
       



 
26

--------------------------------------------------------------------------------

 
 
PARENT DISCLOSURE SCHEDULE
 
All representations and warranties made by the Parent as set forth in the
Securities Exchange Agreement dated March 11, 2014 are true and accurate. There
are no further disclosures to be made by the Parent in connection with Article
IV, Sections 4.03, 4.06(c), 4.07, 4.09, 4.11, 4.12, 4.13, 4.15 and 4.17.
 
 
 
 
 
 
 
 
 
 
27

--------------------------------------------------------------------------------

 
 
SCHEDULE B


In accordance with Article VII, Section 7.0 Parent Liabilities, Ghislaine
St.-Hilaire and Gilbert Pomerleau, jointly and severally, shall be responsible
for the payment of those certain liabilities listed below (the "Parent
Liabilities"), which shall be paid within sixty days from March 11, 2014:
 
[tenp_ex101001.jpg]
 
 
 
 
 
 
 
 
 
 
 
 
 
 28

--------------------------------------------------------------------------------